*359ORDER
The Office of Attorney Ethics having petitioned the Supreme Court pursuant to R. 1:20-5 for the immediate temporary suspension of ROY E. MAHONEY, of WOODBURY HEIGHTS, who was admitted to the bar of this State in 1973;
And it appearing that respondent has failed to account for funds to be held in trust by him, or to comply with the audit requirements of the Court’s Order of May 8, 1984 for calendar year 1990;
And the Court having ordered on November 28, 1990, that any future failure of respondent to comply with the Order of May 8,1984, shall result in the immediate suspension of respondent from the practice of law;
And respondent having failed to respond to the petition of the Office of Attorney Ethics, and good cause appearing;
It is ORDERED that ROY E. MAHONEY of WOODBURY HEIGHTS is hereby suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that any funds in the custody, control or possession of respondent relating to the Dodds-Ford transaction shall immediately be turned over to the Office of Attorney Ethics, *360which is directed to deposit said funds into the Superior Court Trust Fund; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of ROY E. MAHONEY, wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution maintained by ROY E. MAHO-NEY, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further order of this Court; and it is further
ORDERED that ROY E. MAHONEY show cause before this Court on May 6, 1991, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not continue pending final disposition of any complaints pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that ROY E. MAHONEY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.